Title: To Thomas Jefferson from Caesar A. Rodney, 27 December 1801
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington Decr. 27th. 1801
          
          Whilst I most sincerely congratulate you on the happy prospects, which the wisdom & virtue of your administration have placed before us, & which I flatter myself will be realized in the fullest extent, there is at present a local subject, as it relates to this State of the first importance. In its consequences it may however affect the Union generally & therfore it may have been incorrect to consider it as entirely local. The government are interested in the issue, & ought to have a controling power over our conduct with respect to it. Not a single step should be taken in the path, which we may conceive proper, without their approbation, least the glorious cause in which “we are all embarked” should be in any degree compromitted by the measures which we may think it right to pursue.
          Since the termination of our late election I have constantly corresponded with the Secretary of State & have communicated to him from time to time all the information I could collect on the subject of controverting it. By the last mail I gave him a pretty correct veiw of the present posture of affairs. This was contained in a letter to himself & one enclosed unsealed for the purpose of his perusal directed to my friend Mr. Giles as the leveling member in the house of Representatives, in which I fully & confidentially entered into the detail of the business
          With the contents of these you may perhaps be acquainted, & I hope from them you will be enabled to judge what course we ought to steer so as to produce the happiest effects.
          The line of conduct we have thus far pursued begins to be sensibly felt by our Opponents. The moderate but firm front we present to them is productive of much good. Those who were yesterday the warmest advocates for destroying the voice of the people are now changing their sentiments. It is remarkable & every days experience justifies the observation, that your men of timid minds are always the first to fan the fire of contention and the last to aid in extinguishing the blaze which they themselves have kindled. They generally retire & leave to others the labor & danger of the day. This has been emphatically the case on this occasion. The men of real nerve discountenanced the attempt as impolitic & unjust whilst those who intended to face no danger urged with great zeal the propriety of the measure. I love peace as much as any man, I love moderation & every prudent conciliatory measure which can be adopted consistent with principle. I wish to return to those of a different sentiment good for evil & on all occasions to give “equal & exact justice to all men of whatever state or persuasion religious or political.” Those principles will wear well & stand the severest test of time. Such conduct will form so striking a contrast to theirs as to make those blush who are not insensible.
          But there are great occasions, on which you are compelled to call on virtues of a different kind. When moderation & acquiescence like all other passions carried to an extreme become criminal. Such I believe is the present moment here which demands the prudence of a Fabius combined with the firmness of a Regulus. Let the advice of government be what it may, it should be inveloped in secrecy. On their own account if we are permitted to proceed, to extremities should imperious circumstances force it upon us, but which I little fear if they discover us prepared for any & every event. We do not wish any aid from Administr. nor that they should be committed in the business. We are sufficiently strong within our selves. The spirit which began & accomplished the late revolution has just been resuscitated & if but a single spark only remained it would burst into a flame that would politically destroy all the enemies of our independence.
          On the other hand if we must submit to their usurpation, This should be unknown or it would immediately ensure the act. Whereas by preserving it a secret displaying a firm temper they will desert.
          I would yield without a murmur almost, to their setting aside the election of our candidate, without cause, provided they give us a new election, or if there was just grounds I would even go so far as to bear the conduct they talk of pursuing, but to overturn the voice of the people & in the same act, place an Usurpur over them without any earthly cause, but that of a domineering spirit of party is what I cannot bring my mind to submit to unless wiser heads should be of that opinion, & to whose better judgment I should bow with respect. Rely upon it nothing but fear will controul those most anxious to set aside the election.
          Since your election to the dignified office you fill with such cordial satisfaction to the country, the clouds which suspended over our heads darkened our political horizon have been dispelled, the mist yet remaining will be gradually dispersed by the rays of light & truth, & we shall then enjoy a pure serene Republican Skye. The affairs of Delaware will I trust be as prudently conducted as not to throw a shade over the scene but will rather tend to brighten it, by fixing in the chair of our State a Chief Magistrate of correct sentiment & adding one more to the constellation of Republican Governors.
          Your message to Congress at the opening of the Session, has had a wonderful operation here. You know my Dr. Sir, that the friends have been generally with us in this County, except a few old hands, even those now to a man profess themselves converted & say they will support us hereafter. It answers the most sanguine expectations of all our friends, & we consider it of so much importance that we are about publishing in pamphlets three thousand copies thereof to be distributed among the people in the three counties.
          The people of this State will be so much pleased with the idea of having two representatives, that this of itself will at least produce in my opinion an entire change in Kent County. One political topic much harped on by Mr. Bayard when here, is that Virginia & the other large States wish to swallow up the powers of the small ones, that in fact the real struggle now existing is between the little & big States. A single circumstance therefore of this kind will have a greater effect on the minds of our citizens generally than a volume of evidence such as he relys on.
          Permit me to mention the case of our Loan Officer J. Stockton who has been unfortunate & indeed unexpectedly so in his mercantile transactions. His sureties I understand are good & I should apprehend it would have an unfavourable effect to remove him on account of his present embarrasments. Some of the Republicans have requested me to mention this. With great esteem & respect I remain
          Yours most Sincerely
          
            C. A. Rodney
          
        